


Exhibit 10.64

 

AMENDMENT NO. 1 TO

GUARANTY

 

THIS AMENDMENT NO. 1 TO GUARANTY (this “Amendment”) dated as of June 27, 2008 is
made, jointly and severally, by HESPERION US, INC. a Maryland corporation
(“Hesperion”, and together with and each other person or entity who becomes a
party to this Guaranty by execution of a joinder in the form of Exhibit A
attached hereto, is referred to individually as a “Guarantor” and collectively
as the “Guarantors”) in favor of Cumulus Investors, LLC, a Nevada limited
liability company, on its own behalf and in its capacity as collateral agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”) for the benefit of the Buyers (as defined in the Purchase Agreements
described below).

 

W I T N E S S E T H:

 

WHEREAS, Cumulus Investors, LLC (“Cumulus”), ComVest Investment Partners II LLC
(“ComVest”), Dr. Philip T. Lavin, Dr. Gene Resnick, MicroCapital Fund LP and
MicroCapital Fund, Ltd. (the “Prior Buyers”) have made certain financial
accommodations to AVERION INTERNATIONAL CORP., a Delaware corporation (the
“Company”), and purchased certain secured senior notes in an original aggregate
principal amount of $26,000,000 (such notes, together with any promissory notes
or other securities issued in exchange or substitution therefor or replacement
thereof, as any of the same may be amended, supplemented, restated or modified
and in effect from time to time, the “Prior Notes”);

 

WHEREAS, the Prior Notes were acquired by the Prior Buyers pursuant to a
Securities Purchase Agreement dated as of October 31, 2007, as amended, among
the Prior Buyers and the Company (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Prior Purchase
Agreement”) and in connection therewith certain parties entered into a Guaranty,
dated as of October 31, 2007 (the “Guaranty”);

 

WHEREAS, IT&E International and Averion Inc. were the prior guarantors under the
Guaranty and in each case have since been dissolved and as such Hesperion US
will now replace such companies as a guarantor under the Guaranty;

 

WHEREAS, on the date hereof, Cumulus and ComVest (collectively, the “New Buyers”
and collectively with the Prior Buyers, the “Buyers”) have purchased certain
Senior Secured Notes of the Company in the aggregate original principal amount
of $2,000,000 (such notes, together with any promissory notes or other
securities issued in exchange or substitution therefor or in replacement
thereof, and as any of the same may be amended, restated, modified or
supplemented and in effect from time to time, being herein referred to
individually and collectively as the “New Notes,” and collectively with the
Prior Notes, the “Notes”);

 

WHEREAS, the New Notes are being acquired by the New Buyers and the New Buyers
have made certain financial accommodations to the Company pursuant to a
Securities Purchase Agreement of even date herewith among the Company and the
New Buyers (as the same may be amended, supplemented or otherwise modified from
time to time, the “New Purchase Agreement” and collectively with the Prior
Purchase Agreement, the “Purchase Agreements”);

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties desire to amend the Guaranty to reflect and include the New
Notes issued pursuant to the New Purchase Agreement as well as the Prior Notes
issued pursuant to the Prior Purchase Agreement;

 

WHEREAS, pursuant to a Security Agreement dated October 31, 2007 (as the same
may be amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Security Agreement”) by the “Debtors” (as defined therein),
in favor of the Collateral Agent, each of the Debtors (including the Company and
the Guarantors) has granted the Collateral Agent, for its benefit and the
benefit of the Buyers, a first priority security interest in, lien upon and
pledge of each of its rights in the Collateral (as defined in the Security
Agreement); and

 

WHEREAS, the Guarantors are direct or indirect subsidiaries of the Company and,
as such, have derived or will derive substantial benefit and advantage from the
financial accommodations available to the Company set forth in the Purchase
Agreements, the Notes and the other Transaction Documents, and it has been or
will be to each Guarantor’s direct interest and economic benefit to assist the
Company in procuring said financial accommodations from Buyers.

 

NOW, THEREFORE, for and in consideration of the premises and in order to induce
Buyers to purchase the notes and make the financial accommodations contemplated
by the Purchase Agreements, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Guarantor hereby
jointly and severally agrees as follows:

 

1.             Preamble and Recitals. The Preamble and Recitals of the Guaranty
are hereby amended by deleting them in their entirety and replacing them with
the Preamble and Recitals of this Amendment as set forth above.

 

2.             Definitions.

 

(a)           The following defined terms used in the Guaranty (including, as
applicable, the Preamble and Recitals thereto) are hereby amended by deleting
the definitions of such defined terms in their entirety and replacing them with
the following definitions:

 

“Buyers” shall have the meaning ascribed thereto in the Recitals hereto.

 

“Guarantors” shall have the meaning ascribed thereto in the Preamble hereto.

 

“Guaranty” shall have the meaning ascribed thereto in the Recitals hereto.

 

“Notes” shall have the meaning ascribed thereto in the Recitals hereto.

 

“Security Agreement” shall have the meaning ascribed thereto in the Recitals
hereto.

 

(b)           The following defined terms are hereby added to the Guaranty:

 

“ComVest” shall have the meaning ascribed thereto in the Recitals hereto.

 

2

--------------------------------------------------------------------------------


 

“Cumulus” shall have the meaning ascribed thereto in the Recitals hereto.

 

“Hesperion” shall have the meaning ascribed thereto in the Preamble hereto.

 

“New Buyers” shall have the meaning ascribed thereto in the Recitals hereto.

 

“New Notes” shall have the meaning ascribed thereto in the Recitals hereto.

 

“New Purchase Agreement” shall have the meaning ascribed thereto in the Recitals
hereto.

 

“Prior Buyers” shall have the meaning ascribed thereto in the Recitals hereto.

 

“Prior Notes” shall have the meaning ascribed thereto in the Recitals hereto.

 

“Prior Purchase Agreement” shall have the meaning ascribed thereto in the
Recitals hereto.

 

“Purchase Agreements” shall have the meaning ascribed thereto in the Recitals
hereto.

 

(c)           The Guaranty shall be amended such that in all places where the
term “Purchase Agreement” is used, the term “Purchase Agreements” shall replace
it in its entirety.

 

(d)           The defined term “Registration Rights Agreement” shall be deleted
in its entirety in all places in the Guaranty where the term is used.

 

3.             Section 5(c)(xv). Section 5(c)(xv) of the Guaranty shall be
amended by deleting in its entirety and replacing with the following:

 

“any other fact or circumstance which might otherwise constitute grounds at law
or equity for the discharge or release of a Guarantor from its obligations
hereunder, all whether or not such Guarantor shall have had notice or knowledge
of any act or omission referred to in the foregoing clauses (i) through (xiv) of
this Section 5(c).”

 

4.             Effect of this Amendment.  Except as expressly set forth herein,
no other amendments, changes or modifications to the Agreement are intended or
implied and in all other respects the Guaranty is hereby specifically ratified
and confirmed by all parties.  All references to the Guaranty in any other
document, instrument, agreement or writing shall be deemed to refer to the
Guaranty as amended hereby.

 

5.             Miscellaneous.

 

(a)           This Amendment shall be binding upon and inure to the benefit of
the Guarantors and the Collateral Agent and their respective successors and
assigns.

 

3

--------------------------------------------------------------------------------


 

(b)           This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of New York, without regard to conflict of laws principles.

 

(c)           This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original and together shall constitute one document. 
The headings listed herein are for convenience only.  This Amendment may be
executed and transmitted via facsimile or electronic transmission in PDF form
with the same validity as if it were an ink-signed document.

 

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
written above.

 

 

GUARANTOR:

 

 

 

HESPERION US, INC., a Maryland
corporation

 

 

 

 

 

By:

/s/ Lawrence R. Hoffman

 

Name:

Lawrence R. Hoffman

 

Title:

Treasurer

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------
